IN THE UNITED STATES DISTRICT COURT

FIL

 

FOR THE DISTRICT OF MONTANA HANT 8 dong
BILLINGS DIVISION District Of Montara
Billings
UNITED STATES OF AMERICA,
CR 18-123-BLG-SPW-1
Plaintiff,
vs. ORDER DENYING MOTION

NICHOLAS JOHN MONTANO,

Defendant.

 

 

TO SUPPRESS

Nicholas John Montano has filed a Motion to Suppress Evidence and In

Limine. (Doc. 54.) Montano argues that the Court should suppress evidence

discovered as a result of an inventory search of his backpack. (Doc. 55 at 5—7.) He

also argues that the Court should rule inadmissible evidence of 3.45 grams of

methamphetamine discovered while Montano was fleeing from law enforcement.

(Id. at 8-10.) On December 13, 2019, the Court held a hearing on the motion. (Doc.

69.) For the following reasons, the motion is denied.

I. Background

On August 15, 2018, Billings Police Department Officers Ben Milam and

Steven Gaertner responded to a 911 call at the Cracker Barrell restaurant in Billings,

Montana. (Doc. 60 at 2.) The caller stated individuals he did not know were

blocking his daughter’s vehicle in a parking space in the parking lot. (Doc. 60-2 at
3.) Upon arrival, the officers met Trystan White and Kayla Clause. White and
Clause informed the officers that an SUV had previously blocked their vehicle in a
parking space but had since fled. (Doc. 60-2 at 3.) The SUV’s driver was an
individual named Nick whom they had travelled to Missoula with earlier that day.

Nick had left his bag in their vehicle and blocked them in to demand the bag’s
return. White could not return the bag because she had locked her keys in her car.
Her keys remained locked in her car when the officers arrived.

White and Clause did not know Nick well. They could tell the officers his
approximate age, but they could not accurately say what his last name was. White
told Officer Milam that Nick’s last name was “Montoya.” (Doc. 60-1.)

White did not know what the contents of Nick’s bag were, either.
Nevertheless, she wanted it removed for fear that Nick would retaliate and damage
her vehicle to retrieve it later. White did, however, state it was possible drugs were
in the bag and believed “the Cartel” would come after her for the bag’s contents.
(Doc. 60-2.)

The officers assisted White in unlocking her vehicle, and White gave them
consent to search her vehicle for the bag. (Doc. 60-2.) The officers removed the
bag and several other items White said belonged to Nick, including a black pistol
holster. (/d.) The officers left the scene and proceeded to the Billings Police

Department evidence facility. (/d.)
Nothing on the bag indicated ownership, and the officers only knew Nick’s
first name. Officer Milam believed Nick’s last name was “Montoya” based on his
conversation with White and Clause. Officer Gaertner later ran Nick’s name through
dispatch along with some of the details about Nick the women gave him, including .
Nick’s general age, his first name, a last name similar to “Montoya,” and the fact
that Nick had recently been released from prison. Dispatch returned the name “Nick
Montano.” However, neither Officer Milam nor Officer Gaertner attempted to find
contact information for Nick at that time.

At the evidence facility, the officers conducted an inventory search of the
backpack. (Doc. 60-2.) They found a wallet with cash inside it, a baggie they
believed could contain an illegal substance, and a pistol magazine. (Id.) The officers
stopped inventorying each item once they found the baggie but otherwise ensured
nothing dangerous was in the backpack. (/d.) A search warrant was later obtained
for the backpack, and testing showed the substance in the baggie to be
methamphetamine.

Around the early morning hours of August 19, 2018, law enforcement
discovered Montano driving a stolen vehicle, and he eluded arrest. (Doc. 60-5 at 3.)
Montano crashed the vehicle and fled the scene on foot. (/d. at 4.) Officer William
Cook received information that Montano may have fled to an apartment complex on

North 26" Street. He responded to the location and began clearing apartment units
with other officers and looking for Montano. He found a clear baggie with a white
crystalline substance laying on the stairs below the complex’s top level. The bag
was later confirmed to contain 3.45 grams of methamphetamine. The complex had
six units, (/d. at 7.), and somewhere around three stories (Officer Cook could not
recall exactly how many there were while later testifying). Ultimately, officers
found and arrested Montano in an apartment on the lowest level. He had over $1,600
in cash on his person. (/d. at 8.)

II. Discussion

I. Inventory Search of Montano’s Backpack

Generally, the Fourth Amendment requires police to obtain a warrant before

searching “houses, papers, and effects.” US. Const. amend. IV. This includes
containers like backpacks. United States v. Ross, 456 U.S. 798, 823 (1982); United
States v. Block, 590 F.2d 535, 541 (4th Cir. 1978) (“[M]ankind’s valises, suitcases,
footlockers, strong boxes, etc. are frequently the objects of his highest privacy
expectations ....”). However, inventory searches are a “well-defined exception to
the warrant requirement of the Fourth Amendment.” Colorado v. Bertine, 479 U.S.
367, 371 (1987). When police are responsible for property taken into their custody,
they may secure the property through an inventory search by following standardized
procedures. Jd. at 372-73. Inventory searches allow police to protect property from

unauthorized interference, avert any danger the property may pose to police or
others, and guard against claims of theft, vandalism, or negligence. Jd. at 373. “To
be valid, an inventory search must conform to a standardized and established local
procedure, and must be motivated by a ‘concern to inventory [the items] rather than
to search for other incriminating evidence.’” United States v. Bowhay, 992 F.2d
229, 230 (9th Cir. 1993) (quoting United States v. Feldman, 788 F.2d 544, 550 (9th
Cir.1986)) (alterations in original).

The Billings Police Department has a policy establishing guidelines for
handling found property (“BPD Found Property Policy”). (Doc. 60-3.) The policy’s
goal is to ensure property is returned to its rightful owner while protecting officers
and evidence personnel from dangers the property may pose. (Jd. at 1.) When
handling a found personal backpack, officers must secure the backpack, inventory
its contents, and separately secure items that pose a danger, such as firearms. (/d. at
2.) During an inventory search, if the officers know the identity of a possible owner
and locate illegal contents (like drugs), the officers must stop inventorying individual
items, ensure there is nothing else dangerous in the bag, and apply for a search
warrant. (/d.)

In his reply brief, Montano contends police searched his backpack twice.
(Doc. 68 at 2.) He states officers first searched his backpack in the Cracker Barrel
parking lot and searched his backpack again after taking it to the evidence facility.

(Id. at 3.) Montano points to a statement in Officer Milam’s police report to support
this view: “Ofc Gaertner began an inventory search while I was still on scene.” (Doc.
60-1 at 3.) He interprets that statement as indicating Officer Gaertner began the
inventory search while both officers were at the Cracker Barrel. During the
suppression hearing and on cross-examination, Montano asked Officer Milam about
the statement. Officer Milam testified that the phrase “on scene” referred to the
evidence facility in that context. Officer Gaertner, however, later testified on
cross-examination that he had never heard of another officer using the phrase “on
scene” to refer to the evidence facility.

The Court finds the officers did not search the backpack while they were at
the Cracker Barrel. Both officers testified they searched the backpack only once—
at the evidence facility. Both officers denied opening or searching the backpack in
the Cracker Barrel parking lot.

Montano also argues the officers violated the BPD Found Property Policy by
failing to contact Montano and notify him that they had his backpack. The policy
requires an officer who is able to determine ownership of found property to “attempt
to contact the owner and interview the owner about the circumstances of the item in
question.” (Doc. 60-3 at 1.) However, both officers testified the policy does not
require them to attempt to contact an owner before placing the property into
evidence. Nothing in the policy’s language indicates as much. See (/d.). Even so,

both officers were unsure whether Montano was the backpack’s owner. The officers
did not violate the BPD Found Property Policy by failing to contact Montano before
conducting an inventory search of his backpack while placing it at the evidence
facility.

In fact, based on the officers’ testimony and their supplemental reports, the
officers followed the BPD Found Property Policy by the book. They secured the
backpack and its contents in the Cracker Barrel parking lot; they did not search the
backpack in the parking lot but instead took it to the evidence facility; they began
inventorying the backpack’s contents for the safety of other officers and evidence
personnel; and after finding a baggie with a white substance they believed to be an
illegal drug, they ceased inventorying the backpack’s contents pending a search.
warrant. Accordingly, the inventory search was valid.

2. Methamphetamine Found at the Apartment Complex

Montano also makes a motion in limine to exclude any reference to the 3.45
grams of methamphetamine officers found in the apartment complex he was hiding
in. He argues the evidence is both irrelevant under Fed. R. Evid. 401 and excludable
under Fed. R. Evid. 403 because Officer Cook located the methamphetamine on a
different floor in the apartment complex than the floor officers apprehended
Montano on.

Officer Cook testified that based on his training and experience, he believed

the baggie was Montano’s because suspects with illegal contraband often attempt to
discard it when they are fleeing. The apartment complex had six units dispersed
across approximately three stories. In an interview with officers after his arrest,
Montano explained, “Yeah, I remember, like I was knocking on all the doors, trying
to get someone to answer.” (Doc. 68-1 at 4.)

Based on these facts, the evidence is relevant and admissible under Fed. R.
Evid. 401 and 403. Although Montano was arrested on the bottom floor, the
complex was small, Montano was fleeing from officers, Officer Cook testified
suspects often discard contraband while fleeing, and Montano stated he was
“knocking on all the doors” of the 6-unit complex—implying he travelled to each
floor. The 3.45 grams of methamphetamine Officer Cook located on the top
staircase is relevant, and its probative value is not substantially outweighed by any
of the dangers listed in Fed. R. Evid. 403. Accordingly, the evidence is admissible.

IT IS HEARBY ORDERED Montano’s Motion to Suppress Evidence and
In Limine (Doc. 54) is DENIED.

The clerk of court is directed to notify counsel of the entry of this Order.

DATED this _/c%” day of J anuary, 2020.
f- ALC.

SUSAN P. WATTERS
United States District Judge
